Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions and Status of Claims
Applicant’s election of Group II and election of species without traverse in the reply filed on 06/22/2022 is acknowledged. The group election encompasses Claims 24-29.  Applicant elected N-acetyl-L-cysteine as the second compound. However, Claim 27 is drawn to a non-elected species and is withdrawn. Claims 24-26, and 28-29 are presented for examination on the merits for patentability as they read upon the elected subject matter. 
Priority
This Application, 16606347, filed 10/18/2019 is a national stage entry of PCT/US2018/027977, with an International Filing Date of 04/17/2018,  and claims priority from Provisional Application 62487390, filed 04/19/2017. 
Information Disclosure Statement
There is no information disclosure statement (IDS) submitted before the mailing date of this first Office Action.  
Objection
Claims 24 and 25 are objected to because of the following informalities:  The drawing of the compound is not clear because the hydroxy group partially overlaps with the carbonyl group in the 4th ring in both claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant Claims
A pharmaceutical composition comprising:

    PNG
    media_image1.png
    164
    489
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt or solvate thereof; elected compound N-acetyl-L-cysteine (NAC) or a pharmaceutically acceptable salt or solvate thereof; and at least one pharmaceutically acceptable vehicle; wherein the therapeutically effective amount of the first compound ranges from about 0.5 g to about 1.5 g and the therapeutically effective amount of the second compound ranges from about 18 g to about 54 g or ranges from about 0.25 g to about 0. 75 g.
       
Claims 24-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lewin et al. (WO 2016/081826 A2), hereinafter Lewin.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Lewin relates the invention of methods of treatment, pharmaceutical compositions, systems and kits appropriate for first line and/or adjunct therapy with antivenom using at least one active component, in some instances at least two active components and in other instances no more than two active components selected from the group consisting of a selective secretory PLA inhibitor (sPLA2 or PLA2), a metalloproteinase inhibitor (MP), a serine protease inhibitor, antivenom, etc. to treat a subject who suffers from an envenomation (Abstract).
Among the embodiments taught by Lewin, the reference teaches the combination therapy of PLA2 inhibitor with an MP inhibitor, wherein the MP inhibitor is selected from a group that includes the elected compound, doxycycline (p. 33, 4th paragraph). Lewin expressly recites that anti-venom agents and the antidote small molecule(s) combination may be administered in combination with MP inhibitors such doxycycline or marimastat (p. 85, 1st paragraph).
Lewin identifies N-acetyl cysteine (NAC) as a PLA2 inhibitor, which is required in Claim 26. Lewin expressly teaches in an example the inhibition of MP activity when venom is combined with MP inhibitors batimastat and marimastat, and also showed inhibition by NAC (Example 4). Lewin contemplates the direct inhibition of MP or a regulatory role for PLA2 in the activity of these key venom components, or both, and suggests a single agent or a two- or three-drug combination for antivenom treatment (pp. 19-20; p. 31, 4th paragraph). Importantly, Lewin has contemplated synergistic activity obtained by the combination of antivenom, MP inhibitors and PLA2 inhibitors (p. 48, entirety). 
Lewin recites that excipients for injectable solutions include acidifying agents e.g. hydrochloric acid (p. 74, last paragraph). Lewis teaches that the compositions can be prepared by dissolving or dispersing the active ingredient(s) (about 0.5% to about 20% by weight or more), and optional pharmaceutical adjuvants, in a carrier, e.g. aqueous saline, ethanol, etc. and other excipients for different means of administration of the formulations (p. 75, 2nd paragraph; entire pp. 74-76). Thus, Lewin renders obvious Claims 24 and 25. 
Regarding the claimed therapeutically effective amount and the amount in Claims 28-29, Lewin teaches exemplary doses of MP inhibitor and PLA2 inhibitor which is effective to treat envenomation, in an amount of 0.01, 0.1, 1, 10, 100, and 1000 mg MP inhibitor and PLA2 inhibitor, or between 0.001, 0.01, 0.1, 1, 10, 20,…50,…100 g each of MP inhibitor and PLA2 inhibitor dispersed, dissolved or diluted in a pharmaceutically-acceptable carrier (p. 102,  2nd paragraph). Lewin teaches that in general, dosages of the pharmaceutical compositions are determined according to the size and condition of the subject, and according to standard pharmaceutical practices, but may be varied widely, but usually, a daily dosage of active compound can be about 0.1 to 500 milligrams per kilogram of body weight. (p. 59, last paragraph; p. 60, last paragraph). As such, Lewin’s ranges overlap with the claimed ranges for the first and second compounds in Claim 29. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Lewin does not expressly teach the combination of doxycycline and NAC. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
While Lewin does not expressly teach the combination of doxycycline and NAC, the reference clearly teaches that NAC is a PLA2 inhibitor along with Varespladib, which was expressly taught to In an exemplary embodiment in combination with an MP inhibitor, marimastat (Example 8). Lewin has also clearly taught that doxycycline and marimastat are MP inhibitors (Claim 34), for instance. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute the PLA2 inhibitor Varespladib with NAC, and the MP inhibitor marimastat with doxycycline to obtain another PLA2 inhibitor with MP inhibitor combination. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, has taught the effective combination of PLA2 inhibitor with MP inhibitor to treat envenomation.  One skilled in the art would try to seek the best combination with the most synergy and will also therefore try doxycycline and NAC together.	
Additionally, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, Lewin’s combination of NAC and doxycycline is obvious because both compounds are disclosed as MP and PLA inhibitors, and Lewin has taught expressly and otherwise the combinations of PLA2 and MP inhibitors. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the different PLA2 and MP inhibitors taught by Lewin to determine synergism or to form combination compositions for treating envenomation with reasonable expectations of success.

Regarding the claimed amounts in Claim 29, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
	
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616